Citation Nr: 0628469	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-40 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral eye disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a jaw 
and teeth disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1977 
to September 1984.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that there is 
no current diagnosis of a right or left knee disability.

2.  Service connection for a bilateral eye disorder and a jaw 
and teeth disorder was denied by an unappealed October 1992 
rating decision.  

3.  Evidence associated with the claims file since the 
unappealed October 1992 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a bilateral eye 
disorder.

4.  Evidence associated with the claims file since the 
unappealed October 1992 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a jaw and teeth 
disorder.

5.  Service connection for a bilateral ankle disorder and 
left leg disorder was denied by an unappealed October 2002 
rating decision. 

6.  Evidence associated with the claims file since the 
unappealed October 2002 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a left leg 
disorder.

7.  Evidence associated with the claims file since the 
unappealed October 2002 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a bilateral ankle 
disorder.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral eye disorder is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a jaw and teeth disorder is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left leg disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral ankle disorder is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Here, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by a May 2003 letter of 
the information and evidence needed to substantiate and 
complete his claim for entitlement to service connection for 
a bilateral knee disorder.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The letter also notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims to reopen claims for 
entitlement to service connection for bilateral eye, jaw 
and/or teeth, left leg, and bilateral ankle disorders.  In 
addition, the letter notified the veteran of the information 
and evidence needed to substantiate and complete his claim 
for entitlement to service connection for the above-noted 
disorders on the merits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004); see also Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

This letter also informed the veteran that if VA benefits 
were granted, benefits could be paid from the date of the 
claim or the date the evidence was received, dependent upon 
when the evidence was received.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the letter did 
not inform the veteran of the potential assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a bilateral knee disorder and against 
reopening the claims for entitlement to service connection 
for bilateral eye, jaw and teeth, left leg, and bilateral 
ankle disorders.  Dingess/Hartman, 19 Vet. App. 473.  The 
letter also informed the veteran that VA would obtain all 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The letter also essentially 
notified the veteran that he must send in all evidence in his 
possession pertaining to his claims.  38 C.F.R. 
§ 3.159(b)(1).  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA medical records, and private 
medical records have been associated with the claims file.  
The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Although there is no examination or nexus opinion regarding a 
bilateral knee disorder, none is required in this case.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the inservice 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, the evidence of 
record does not establish a current right or left knee 
disability or indicate that any disability may be related to 
service.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, regarding the claim for entitlement to 
service connection for a bilateral knee disorder, VA's duty 
to assist has been fulfilled.

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records, 
VA medical records, and identified private medical records 
are associated with the claims file.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified what evidence had been 
received.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained, 
and there is no indication that any pertinent evidence was 
not received.  As the veteran has not identified any records 
that are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  Thus, regarding the claims to 
reopen, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection claim

The veteran claims entitlement to service connection for a 
bilateral knee disorder.  Generally, service connection may 
be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records indicate that in August 1979, the 
veteran complained of his right knee giving out while 
running.  Upon examination, there was no effusion or 
discoloration.  The examiner noted rule out pathology.  A 
radiology report of the right knee noted no significant 
abnormality.  October 1977 and March 1982 reports of medical 
examination were negative for knee complaints or disorders.  
The August 1984 service separation examination was negative 
for a knee disorder.

An April 2001 VA medical record noted the veteran complained 
of left knee pain since falling and fracturing his left ankle 
in February 2001.  A subsequent April 2001 left knee 
examination indicated no erythema or effusion, negative 
varus/valgus test, negative Lachman's test, and full range of 
knee motion.  An August 2001 VA record noted complaints of 
numbness from the ankle to the knee.  A September 2001 VA 
record indicated complaints of left knee pain.

In a March 2003 statement, the veteran asserted that he was 
having problems with his left knee and that his right knee 
still hurt at times.

The Board finds that the medical evidence of record does not 
support service connection for a bilateral knee disorder.  
There is no diagnosis of a current right or left knee 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Although the veteran asserts that he has right and left knee 
pain, and VA medical records demonstrate complaints of left 
knee pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
addition, although the veteran's lay testimony is competent 
to establish that he experiences knee pain, it is not 
competent to establish that this pain constitutes a knee 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although service medical records show complaints of the 
veteran's right knee giving out while running, a radiology 
report noted no significant abnormality.  Moreover, a 
subsequent medical examination and the service separation 
examination were negative for right or left knee complaints, 
treatments, or disorder.  Accordingly, service connection for 
a bilateral knee disorder is not warranted. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and material claims

In March 2003, the veteran filed a claim to reopen his claims 
for entitlement to service connection for bilateral eye, jaw 
and teeth, left leg, and bilateral ankle disorders.  In a 
January 2004 rating decision, the RO confirmed and continued 
its denials of service connection for each of the claimed 
disorders without discussing whether it found new and 
material evidence.  

A RO determination is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claims.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  

In an October 1992 rating decision, the RO denied service 
connection for a bilateral eye disorder because although 
possible conjunctivitis was noted in service, the service 
separation examination was negative for an eye disorder, and 
the currently diagnosed eye disability was presbyopia, which 
is not a disability for VA compensation purposes.  The RO 
denied service connection for a jaw and teeth disorder 
because although the veteran provided a history of jawbone 
problems and tooth extractions during service, the service 
separation examination was negative for a jaw or tooth 
disorder.  The veteran did not file a notice of disagreement.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  

In an October 2002 rating decision, the RO denied service 
connection for a left leg disorder because there was no 
evidence of an inservice incurrence and no evidence of a 
current disability.  The RO denied service connection for a 
bilateral ankle disorder because the left ankle fracture 
occurred after service and there was no current right ankle 
disability.  The veteran did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2005).  

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
October 1992 rating decision is the last final disallowance 
regarding the bilateral eye and jaw and teeth disorders, the 
Board must review all of the evidence submitted since that 
action to determine whether these claims for service 
connection should be reopened and readjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The October 
2002 rating decision is the last final disallowance regarding 
the left leg and bilateral ankle disorders, thus, the Board 
must review all of the evidence submitted since that action 
to determine whether these claims for service connection 
should be reopened and readjudicated on a de novo basis.  
Evans, 9 Vet. App. 273.  If new and material evidence is 
presented with respect to a disallowed claim, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

Bilateral eye and jaw and teeth disorders

Initially, the Board notes that it is unclear whether the RO 
had, and considered, at the time of the October 1992 rating 
decision, all the service medical records that are currently 
of record.  Thus, the Board finds that any service medical 
record not specifically mentioned in the original rating 
decision was not of record at that time.

Evidence of record at the time of the October 1992 rating 
decision includes the veteran's service medical records.  A 
February 1978 eye consultation noted 20/20 vision bilaterally 
and possible conjunctivitis.  The service separation 
examination was negative for an eye, jaw, or teeth disorder, 
but noted 20/20 vision bilaterally.  Also of record was a 
September 1992 VA feet examination at which the veteran 
reported that his jaw was not an active problem.  A September 
1992 VA visual examination diagnosed presbyopia.  

Evidence of record received after the October 1992 rating 
decision includes additional service medical records, VA 
medical records from September 1993 to January 2005, three VA 
feet examinations, and private medical records from July 2001 
and March 2002.  An inservice March 1979 record indicated the 
veteran had several teeth extracted.  It was noted that one 
of the teeth was very difficult to extract, because it was 
either ankylosed to the jawbone or the veteran had extremely 
dense bone.  It was noted to be a very traumatic surgery.  In 
April 1979, it was noted that the veteran was healing very 
slowly and that bone was exposed.  July 1979 dental records 
noted a severe bone loss.  An August 1982 report of medical 
examination noted the veteran had missing teeth.  Vision was 
20/20, bilaterally.  A May 1984 emergency treatment record 
indicated the veteran hit the back of his head and his face 
on a truck hatch.  Among the listed injuries were three 
chipped teeth.

In a March 2003 statement, the veteran asserted that he had 
problems with his teeth.  He stated that during service his 
lower left jaw was cut out to remove three teeth, and that he 
had been in a truck accident that resulted in knocking his 
front teeth almost out.  He stated that he pulled his teeth 
straight and put a gauze bandage in his mouth until he got 
help.  He indicated that currently he had front teeth pain 
with warm and cold foods and that teeth kept chipping off.  
The veteran stated that he was issued glasses during service 
and still has problems reading.

Regarding the bilateral eye disorder, the Board finds that 
the evidence is new because it was not previously submitted 
to VA.  But the evidence is not material because it does not 
relate to an unestablished fact necessary to establish the 
claim.  The evidence does not demonstrate a current eye 
disability for VA purposes - the only diagnosis is 
presbyopia.  See 38 C.F.R. § 3.303(c) (2005) (congenital or 
developmental defects and refractive error of the eye are not 
disease or injuries under VA regulation); see also McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992) (finding that 
presbyopia is considered congenital or developmental 
refractive error).  Moreover, the evidence of 20/20 vision 
bilaterally is duplicative and cumulative.  Thus, this 
evidence is not new and material because does not raise a 
reasonable possibility of substantiating the claim.  
Degmetich, 104 F.3d at 1333 (holding that a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Accordingly, new and material evidence has 
not been submitted and the claim for entitlement to service 
connection for an eye disorder is not reopened.

Regarding the jaw and teeth disorder, the Board finds that 
the evidence is new because it was not previously submitted 
to VA.  But the evidence does not relate to an unestablished 
fact necessary to establish a claim, because although the 
evidence demonstrates an inservice jawbone loss and teeth 
extraction, it does not provide evidence of a currently 
diagnosed jaw and teeth disability.  Thus, the evidence is 
not new and material because it does not provide a reasonable 
possibility of substantiating the claim.  Degmetich, 104 F.3d 
at 1333.  Accordingly, new and material evidence has not been 
submitted and the claim for entitlement to service connection 
for a jaw and teeth disorder is not reopened.

Left leg disorder

Initially, the Board finds that with respect to this claim, 
the RO appears to have had, and considered, at the time of 
the October 2002 rating decision, all the service medical 
records that are currently of record.  

Evidence of record at the time of the October 2002 rating 
decision includes the veteran's service medical records.  A 
March 1982 record indicated the veteran complained of 
tingling of the anterior bilateral thighs.  The service 
separation examination was negative for left leg complaints, 
treatment, or disorder.  Also of record was a December 2000 
VA medical record that indicated the veteran had a normal 
gait and his extremities were without clubbing, cyanosis, 
edema, or loss of sensation.  A February 2001 VA radiology 
report indicated soft tissue calcification of the lower leg.  
A February 2002 VA medical record assessed left lateral 
hamstring tendonitis.  The veteran complained of left 
hamstring pain that began after he fractured his left ankle.  
A March 2002 VA medical record indicated the veteran had 
intermittent leg numbness.

Evidence of record submitted after the October 2002 rating 
decision included duplicates of the service medical records, 
a September 2003 VA feet examination, and January 2005 VA 
outpatient medical records.  The September 2003 VA feet 
examination noted the veteran walked with no limp and no 
assistive devices. 

The Board finds that new evidence has been submitted, because 
the VA outpatient records and feet examination were not 
previously submitted to VA.  The evidence, however, does not 
relate to an unestablished fact necessary to substantiate the 
claim because it does not demonstrate any currently diagnosed 
left leg disability.  Thus, the evidence is not new and 
material because it does not raise a reasonable possibility 
of substantiating the claim.  Degmetich, 104 F.3d at 1333.  
Accordingly, new and material evidence was not submitted, and 
the claim for entitlement to service connection for a left 
leg disorder claim is not reopened.

Bilateral ankle disorder

The Board notes that with respect to this claim, the RO 
appears to have had and considered, at the time of the 
October 2002 rating decision, all the service medical records 
that are currently of record.  

Evidence of record at the time of the October 2002 rating 
decision includes the veteran's service medical records.  A 
November 1977 record indicated the veteran reported right 
ankle pain and give-way.  There was no swelling or tenderness 
upon examination and the impression was normal exam.  A 
December 1977 record indicated the veteran complained of 
painful ankles.  There was minimal swelling and tenderness.  
The impression was mild Achilles tendonitis.  An August 1982 
report of medical examination and the service separation 
examination were negative for any ankle disorders. 

Also of record were April 1996 and December 2000 VA medical 
records that noted normal gait.  A February 2001 VA medical 
record noted the veteran was seen for a recent left ankle 
fracture.  An x-ray confirmed the left ankle fracture.  VA 
medical records from March, April, and June 2001 indicated 
the veteran was status-post left lateral malleolus fracture 
from February 2001.  A June 2001 VA record noted that the 
left lateral malleolus fracture was healed radiographically.  
A July 2001 VA medical record noted left ankle fracture, 
healed, with chronic left ankle sprain.  

A July 2001 private medical record noted the veteran was seen 
for left ankle fracture and chronic sprain.

An August 2001 VA medical records noted the veteran was 
status-post left ankle fracture with residual lateral ankle 
instability.  September 2001 VA records assessed status-post 
left ankle fracture with continued ankle instability.  A 
radiology report noted no acute fracture, dislocation, or 
bone destruction.  There was punctate calcification at the 
tip of the medial malleolus, unchanged, which could be due to 
an old avulsion fracture, old trauma, or calcific tendonitis.  
An October 2001 VA record indicated the veteran wore a left 
ankle orthotic.  There was tenderness, but no discoloration 
of the left ankle.  A March 2002 VA medical record noted the 
veteran was status-post left lateral malleolus fracture in 
February 2001.  An x-ray noted a well-healed fracture with 
good alignment and position, mild degenerative changes, well-
maintained mortis, and evidence of a mild syndesmosis injury.  

Evidence of record received after the October 2002 rating 
decision includes duplicates of service medical records, VA 
medical records from January 2005, and a September 2003 VA 
feet examination.  At the September 2003 examination, the 
veteran complained of ankle swelling from time to time and 
bilateral ankle pain.  Upon examination, the veteran walked 
without limping and wore bilateral ankle orthoses.  There was 
no muscle atrophy or tenderness on ankle joint.  There was no 
fatigability with repetitive movement.  The diagnosis was 
bilateral ankle sprain.

The Board finds that the evidence is new because it was not 
previously submitted to VA.  The evidence is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim.  The evidence does not relate the 
diagnosis of bilateral ankle sprain to service nor does it 
relate status-post left ankle fracture to anything other than 
the veteran's post-service February 2001 ankle fracture.  The 
evidence thus does not raise a reasonable possibility of 
substantiating the claim.  Degmetich, 104 F.3d at 1333; see 
also Hickson, 12 Vet. App. at 253 (service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury and medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability).  
Accordingly, new and material evidence was not submitted with 
respect the claim for entitlement to service connection for a 
bilateral ankle disorder, and the claim is not reopened.  

As new and material evidence to reopen the finally disallowed 
claims for entitlement to service connection for bilateral 
eye, jaw and teeth, left leg, and bilateral ankle disorders 
has not been submitted, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).   


ORDER

Service connection for a bilateral knee disorder is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bilateral eye disorder is denied. 

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a jaw and teeth disorder is denied. 

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a left leg disorder is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bilateral ankle disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


